314 W. IT", STREET
 DAVID A. ESCAMILLA
                                                                   Granger Bldg., SUITE 300
        County Attorney
                                                                     Austin, TEXAS 78701

    Stephen H. Capelle
          First assistant                                                P. O. Box 1748
                                                                     Austin, TEXAS 78767
        James VV. Collins
        EXECU11 vi: Assistant                                           (512)854-9415




                                          8 May 2015
                                                                      May 11, 2015
The Honorable Jeffrey Kyle
Clerk, Third Court of Appeals
Austin, Texas


                                          Re: Michael Grace v. The State of Texas
                                          Appellate Cause No. 03-15-00221-CR
                                          Trial Cause No. C-l-CR-13-211385
                                           Notice of Appearance

Dear Mr. Kyle:

     This criminal case out of Travis County is currently on appeal before your
Court. I will be representing the State of Texas in the matter.




                                          Gise^f^H^rton
                                                rfstant Travis County Attorney
                                          'State Bar Number 10018000
                                          TCAppellate@traviscountytx.gov

copy:             Mr. Richard Segura
                  UT Law Criminal Defense Clinic                       RECEIVED
                  Connally Center 4.302                                    1 1 2015
                  727 East Dean Keeton Street
                  Austin, Texas 78705
                  richard@seguralawfirm.com
                                                                                              *ftj£ U.S. POSTAGE » PITNEY BOWES
   DAVID A. ESCAMILLA
COUNTY ATTORNEY. TRAVIS COUNTY
         P.O. BOX 1748                                                                            & ^                     —'
      AUSTIN. TEXAS 78767                                                                           : JJ 78701 $000.48°
                                                                                               j££ 0001376966MAY 08 2015



                                           The Honorable Jeffrey Kyle
                                           Clerk, Third Court of Appeal
                                           Post Office Box 12547
                                           Austin, Texas 78711-2547




                                 7 8 7 i iS2!54'7   BOCT?     l||ll|>l|.l]|.|ll|l|||)>lil|>|l|}lM|l'i)|lil'l>l>"lllll1'